Citation Nr: 0527629	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-05 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for asthma.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In August 2000, the RO received the veteran's request to 
reopen his previously-denied service connection claim for 
asthma based on the submission of new and material evidence.  
A service connection claim for a low back disability was 
added in February 2001.  The June 2002 rating decision denied 
the claims.  The veteran disagreed with the June 2002 rating 
decision and initiated the instant appeal.  The appeal was 
perfected by the veteran's timely submission of his 
substantive appeal (VA Form 9) in May 2003.

Issues not on appeal

The June 2002 rating decision also denied service connection 
for post-traumatic stress disorder (PTSD) and coronary artery 
disease.  The veteran subsequently filed a notice of 
disagreement as to the denial of service connection for PTSD 
in May 2003.  The veteran did not, however, perfect an appeal 
of this issue and it is therefore not currently before the 
Board.  

To the Board's knowledge, the veteran has not disagreed with 
the denial of service connection for coronary artery disease.  
This issue is therefore also not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1990 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
asthma.

2.  Evidence submitted since the July 1990 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The July 1990 rating decision is final.  Evidence received 
since the July 1990 rating decision is not new and material 
and the veteran's claim of entitlement to service connection 
for asthma is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his previously-denied 
service connection claim for asthma.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may evaluate the merits of 
that claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
Quartuccio also held that the notice provisions of the VCAA 
apply to cases, such as this, in which a claimant seeks to 
reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2003 statement of the case (SOC) and 
the May 2004 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
Board notes that the incorrect regulation was provided to the 
veteran in the supplemental statement of the case.  He was 
given the current version of the regulation, but, as 
discussed below, it is the prior version that controls his 
claim.  This error was harmless, however, because the June 
2002 rating decision included, verbatim, the definition of 
new and material evidence that applies to this claim, which 
means the veteran was aware of the evidence he needed to 
submit to reopen the previously-denied claim.

More significantly, letters were sent to the veteran in 
August 2000 and February 2001, which fulfilled the 
requirements of the VCAA.  The August 2000 letter from the RO 
explained what evidence was needed to "well-ground" a claim 
for service connection, which is a legal concept eliminated 
by the VCAA.  However, the elements of a service connection 
claim remained the same before and after the VCAA, so the 
August 2000 letter still provided important notice to the 
veteran.  This letter specifically notified the veteran that 
to establish service connection the evidence must show a 
"current disability," an "injury or disability based upon 
military service" and "linking evidence" between the two.  
This letter also informed the veteran that he needed to 
submit evidence "that your condition was made worse by your 
military service," and "evidence that supports your claim 
that you currently suffer from asthma, including a diagnosis 
by a doctor."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The August 
2000 letter advised the veteran that VA would obtain his 
"service medical records and medical records from any VA 
Medical Centers which treated you."  The February 2001 
letter also informed the veteran that "we will request any 
supporting records in the custody of Federal agencies such as 
the VA, Social Security, etc."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2001 letter that 
he "must inform us of the whereabouts and existence of any . 
. . records."  More specifically, the veteran was advised 
that "if you have been treated for the claimed conditions at 
a private health care provider(s), and wish us to assist in 
obtaining any such treatment records, you must fully complete 
and return the enclosed VA Form 21-4142 . . . [p]lease be 
specific as to date(s) of treatment and mailing address(es) 
of the health care provider(s)."  With respect to VA 
treatment records, the veteran was informed that "if you 
have been treated for the claimed conditions at a VA Medical 
Center, identify the location of the Center and the date(s) 
(at least month and year) of treatment and we will attempt to 
secure the records."  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The February 2001 letter included notice that "if you have 
any evidence from 8-3-71 [the date the veteran was discharged 
from active duty] to the present showing continuity of 
treatment for . . . asthma, please submit it to this 
office."  This request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  Although the VCAA 
notice letter did not specifically tell the claimant to 
provide any relevant evidence in his or her possession, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim. 

The Board additionally notes that even though the February 
2001 letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim in 
June 2002.  Therefore, there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the veteran's post-service VA treatment records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  His service medical records 
were already in the file from his prior claim.

With a claim to reopen, such as the asthma claim in this 
case, VA's responsibility extends to requesting evidence from 
any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the veteran a VA examination if the claim is 
not reopened.  The VCAA explicitly stated that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2004).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required. 

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Pertinent Law and Regulations

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(AOJ) that are not appealed in the proscribed time period are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in August 2000, prior to the enactment of the 
revised regulation, this case will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2000), 
discussed in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
However, there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  A pre-
existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004):

[I]f a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed July 1990 rating decision.

The "old" evidence

At the time of the July 1990 rating decision, the evidence of 
record included the veteran's service medical records and VA 
treatment records dated in May 1990.  The service medical 
records included an induction examination report which noted 
the veteran's history of asthma.  The only other mention of 
this condition in service was found in the veteran's 
separation examination report.  The May 1990 VA treatment 
records also included a diagnosis of asthma, but did not 
state whether this condition was aggravated by the veteran's 
military service.  

The July 1990 rating decision

In July 1990, the RO denied the veteran's service connection 
claim for asthma.  The statutory presumption of soundness did 
not attach because asthma was clearly identified in 
connection with the induction physical examination.  See 38 
U.S.C.A. §§ 1111, 1132 (West 2002).  With respect to claimed 
aggravation, the RO determined that the statutory presumption 
of aggravation did not attach, since service medical records 
failed to show that the condition worsened during service.  
See 38 U.S.C.A. § 1153 (West 2002).

Thus, although evidence of a current asthma diagnosis was 
plentiful, the evidence of record did not establish in-
service aggravation of this condition.

The veteran was notified of that decision by letter from the 
RO dated August 13, 1990.  He did not appeal.  The unappealed 
July 1990 decision is therefore final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2004).  

The additionally submitted evidence

The evidence added to the record since the July 1990 rating 
decision consists of VA treatment records dated from December 
1995 to August 2001 together with additional argument from 
the veteran to the effect that his asthma was aggravated 
during military service because he required asthma 
medications after service, while he allegedly had not before.  
This evidence will be analyzed below.

Analysis

As explained above, the veteran's service connection claim 
for asthma may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2000).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
(i.e. after July 1990) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's asthma was aggravated by 
service.

While the additionally received evidence may be considered 
"new" in that it was not of record at the time of the July 
1990 RO decision, it is not "material."  Treatment records 
from the St. Louis VA Medical Center note continued complaint 
and treatment of asthma.  These treatment records serve to 
establish a fact which was not in dispute, namely that the 
veteran has asthma.  They contain nothing which would 
indicate that the veteran's asthma was aggravated by service.

To the extent that the veteran himself contends that his 
asthma was aggravated by service, as a layperson without 
specialized training, he is not competent to render an 
opinion as to medical matters, such as whether his asthma was 
service aggravated.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  These 
statements offered by the veteran in support of his claim 
amount to speculation and are not competent medical evidence.  
As noted above, it is the veteran's burden to show his 
condition was aggravated by service, and he has submitted no 
evidence tending to show this.  Moreover, to the extent that 
the veteran is contending his current asthma was service 
aggravated, this is duplicative of similar contentions raised 
in the past and is therefore not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Thus, the evidence received after July 1990 continues to show 
a current diagnosis of asthma; however it still does not tend 
to establish in-service aggravation of the veteran's pre-
existing asthma.  As explained above, this is the element of 
the claim that was lacking at the time of the July 1990 
decision.  The evidence in 1990 showed no complaints or 
treatment for asthma during service, no treatment for asthma 
until decades after service, and no medical statement that 
the veteran's pre-existing condition was aggravated by 
service.  Such evidence is still lacking. 

In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for asthma is unsuccessful.  
The recently submitted evidence is not new and material, the 
claim of service connection for asthma is not reopened, and 
the benefit sought on appeal remains denied.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for asthma.  The claim is 
not reopened and remains denied.


REMAND

The veteran also seeks service connection for a low back 
disability.  He essentially contends that his current low 
back symptomatology is the result of "the rigors of military 
training and duties."  See VA Form 9, received in March 
2003.

Reasons for remand

Medical opinion

As with the veteran's asthma, a preexisting back condition 
was noted on the entrance examination.  This examination 
specifically included a diagnosis of "back strain, " which 
the examiner determined was secondary to a January 1969 motor 
vehicle accident.  The remainder of the veteran's service 
medical records note regular complaint and treatment of low 
back pain throughout the veteran's time in service.  
Hyperlordosis was repeatedly identified on radiological 
study, and the veteran was eventually placed on permanent 
medical profile for his back symptomatology in August 1970.

Treatment records from the St. Louis VA medical center also 
indicate that the veteran has been recently treated for 
complaint of low back pain.  VA treatment records, however, 
do not include an opinion regarding the relationship between 
the veteran's current back symptomatology and his military 
service, and specifically whether his preexisting back 
condition was aggravated by service.  No other competent 
medical evidence regarding the possible in-service 
aggravation of the veteran's preexisting low back condition 
is of record.

The issue of whether the veteran's preexisting low back 
condition was aggravated by service is essentially a medical 
question.  However, the RO appears to have denied the claim 
by exercising its own independent judgment to resolve this 
question.  Such action is clearly prohibited by a myriad of 
Court decisions.  See e.g., Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, the Board believes that a 
remand of the case is necessary to obtain a medical opinion 
addressing this question.

The Veterans Claims Assistance Act of 2000

After a careful review of the record, the Board notes that 
although substantial development of the case has been 
accomplished, there has been no VCAA letter issued regarding 
the veteran's service connection claim for his alleged low 
back disability.  The Court has held on countless occasions 
that such notice is required by law.  See e.g., Quartuccio, 
supra.  Remand of the case is therefore in order for the 
purpose of providing the veteran with adequate notice under 
the VCAA.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should send the veteran and his 
representative a VCAA notice letter 
regarding service connection for a low 
back disability.  The VCAA notice letter 
provided should inform the veteran of the 
evidence not of record that is necessary 
to substantiate the claim, and should 
notify him of what information and/or 
evidence he is responsible for providing 
to VA and what information and/or 
evidence it is VA's responsibility to 
obtain.  Finally, the letter should 
request that the veteran provide any 
evidence in his possession pertaining to 
the claim.

2.  VBA should schedule the veteran for a 
VA examination to determine the exact 
nature and etiology of his claimed low 
back symptomatology.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination.  
After conducting an examination of the 
veteran, the examiner should provide a 
specific diagnosis for any identified 
symptomatology, to the extent possible.  
The examiner should also, to the extent 
possible:
(a) determine the nature of the 
veteran's preexisting low back 
disability; 
(b) discuss the various in-service 
diagnoses (hyperlordosis, 
sacralization of L5, faulty growth 
of spine, possible old compression 
fracture, etc.) and whether any of 
these conditions were genetic in 
origin; and 
(c) whether any identified back 
disability was aggravated beyond 
the normal course of the condition 
during the veteran's military 
service.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue of service connection for a low 
back disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


